Citation Nr: 0511874	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  01-09 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for residuals of 
injuries to the right and left eyes.  The veteran appealed 
only the denial of service connection for residuals of an 
injury to the left eye.  In October 2003, the Board remanded 
the appeal.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's current left eye disorders are unrelated to 
his service or any incident therein.


CONCLUSION OF LAW

Residuals of an injury to the left eye were not incurred in 
or aggravated by the veteran's active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Merits

The veteran contends that he is entitled to service 
connection for residuals of an injury to the left eye.

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  The mere fact of an in-service injury is not enough; 
there must be a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service or within an applicable presumption period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2004).  Evidence of a chronic condition must be medical, 
unless it relates to a condition or symptoms for which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

Service connection requires: (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

The Board notes at the outset that refractive error of the 
eyes is not a disability for VA purposes.  Accordingly, such 
a disorder cannot be service-connected, absent evidence of 
aggravation by superimposed disease or injury.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2004); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  See also Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  This includes 
refractive error due to such eye disorders as myopia, 
presbyopia and astigmatism.  The veteran's presbyopia and 
astigmatism in this case cannot therefore be service-
connected absent evidence of aggravation.

Review of the veteran's service medical records shows that in 
January 1971 the veteran was treated for a left eye injury 
involving a foreign body in his eye.  The eye was cleansed 
and patched.  He was seen in sick call the following day for 
follow-up.  Treatment records note a small healing abrasion 
with no conjunctivitis present.  Visual acuity was 20/20 
bilaterally.  The patch was removed and the veteran was given 
medication.  There are no further records for treatment of 
left eye irritation while in service.  The veteran's 
separation examination in September 1972 notes that the 
veteran's eyes were normal and visual acuity was 20/20 and 
20/25 in the right and left eye, respectively.  There is 
therefore no evidence that the veteran suffered from 
presbyopia or astigmatism that was aggravated by his service.  
These disorders accordingly may not be service connected in 
this case.  Additionally, the Board finds that there was no 
combination of manifestations sufficient to identify a left 
eye condition so as to establish chronicity of such claimed 
disorder during service.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current left eye disorders.  38 C.F.R. § 3.303(b).  With 
regard to the continuity of post-service symptomatology, the 
record does show that the veteran began to seek medical 
attention for eye-related concerns shortly after separation 
from service, and has continued to seek such attention up 
until the present time.

Post-service medical records indicate that from April 1978 to 
January 2000, the veteran received private treatment for eye-
related complaints, including astigmatism, presbyopia, 
blurred vision, photophobia, and dry, itching, and watering 
eyes.  The treatment record for his initial visit in April 
1978 notes that in 1971 the veteran had glass removed from 
his eye and that since that time his eyes were frequently 
red, irritated, and blurred on distance.  No subsequent 
treatment records mention the in-service injury to his left 
eye.  The veteran also underwent examination of the eyes at 
Oak Hill Hospital in March 1981 and in May 1982.  The results 
of both examinations indicated that the veteran's eyes were 
normal.  At no time did any private examiner make any link or 
nexus between these various disorders and his service.

Nor did treatment at the VA show medical evidence 
establishing a nexus or link between his current eye 
disorders and his service.  The veteran first sought VA 
treatment for his left eye in March 2002, when he complained 
of difficulty in focusing and dryness in his left eye.  He 
reported that he had been using artificial teardrops, which 
had helped.  The assessment was dry eye syndrome (meibomitis) 
in the left eye, hyperopic astigmatism, and presbyopia.  
There was no change in the assessment at the veteran's next 
annual examination, which took place in February 2003.  

The veteran underwent additional VA examination in October 
2004.  He reported that since having a foreign body removed 
from his eye during service, he had had trouble with focusing 
his vision and watering eyes.  The examiner concluded, 
however, that there was no medical evidence suggesting that 
any of the veteran's symptoms or current eye conditions were 
in any way related to the removal of a foreign body from the 
left eye in 1972.  There were no residual scars, no evidence 
of retained foreign bodies, or other residual ocular damage, 
inflammation or infection noted.  The Board considers the 
examiner's statement to be probative evidence that the 
veteran's current eye disorders are not related to the left 
eye injury he sustained in service.

The veteran claims that his current left eye conditions are a 
result of his in-service injury.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

In the present case, the weight of the medical evidence 
indicates that the veteran's left eye conditions were not 
caused or aggravated by any incident of service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  The Veteran's Claims Assistance Act of 2000

The Board will also consider whether the VA has complied with 
all extant laws and regulations governing the duty to notify 
and to assist a claimant.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103 & 5107 (West 2002), was signed into law.  This 
enhanced the notification and assistance duties of the VA to 
claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
April 2001, that is, after the date of the VCAA's enactment 
on November 9, 2000.  However, even under Pelegrini, the 
notices regarding the veteran's claim informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  The 
Board also concludes that any defect that may exist with 
regard to the timing of the VCAA notice to the veteran was 
harmless because of the extensive, thorough, and informative 
notices provided to him throughout the adjudication of this 
claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence the veteran may have in his 
possession.

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its enacting regulations throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in December 2000, September 
2004 and in December 2004; a statement of the case in October 
2001, and a supplemental statement of the case in December 
2004.  The Board notes that the December 2000 correspondence 
specifically addressed only the issue of service connection 
for residuals of an injury to the right eye.  This, however, 
was based on the veteran's original November 1999 claim for 
service connection for a right eye condition.  The Board 
nevertheless considers the notice given the veteran to be 
sufficient, as the correspondence described the relevant laws 
and evidentiary requirements for eyes in general.  Taken 
together, then, these documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify the veteran."

In this case, all pertinent identified medical records have 
been obtained.  (The Board notes that the veteran referred to 
a March 2003 VA examination at the March 2003 Board hearing, 
but it appears to have been a February 2003 VA eye clinic 
consultation.)  Also, the VA has afforded the veteran an 
examination.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to this claim.  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  

ORDER

Service connection for residuals of an injury to the left eye 
is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


